Citation Nr: 1627802	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) with chronic depressive disorder.


REPRESENTATION

Appellant represented by:	Leanne Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  His many service awards and decorations include the Combat Infantryman Badge, Bronze Star Medal, and Gallantry Cross.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA Regional Office (RO) in New York, New York, which granted service connection for PTSD and assigned a 30 percent rating from March 22, 2011, the date of the claim.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The Court held that a request for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted that he is unable to obtain or maintain substantially gainful employment because of his psychiatric disorder.  Indeed, the evidence indicates he retired due to other reasons, a work injury.   In addition, on a July 2011 VA examination report, the psychologist noted that the Veteran did not attribute his unemployment to his psychiatric disorder.  Accordingly, the Board concludes that a request for TDIU has not been expressly or reasonably raised by the record. 

Below, the Board assigns a 50 percent rating for PTSD from the beginning of the claim.  Because an updated VA examination is necessary to consider a higher rating, the issue of entitlement to a rating higher than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, his PTSD with chronic depressive disorder throughout the appeal period has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, intrusive thoughts and flashbacks of his Vietnam service, chronic sleep impairment to include nightmares, suicidal ideation, some impaired long-term memory impairment and impulse control, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD with chronic depressive disorder have been approximated from the beginning of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The claim on appeal here arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for PTSD with chronic depressive disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's claims file contains his service treatment records, post-service VA and private medical evidence, a hearing transcript, and lay statements in support of the claims.  The Veteran underwent a VA mental health examination in July 2011 to assess the nature and severity of his psychiatric disorder, and the Board find that this examination is adequate for purposes of rating his disorder insofar as its findings support a higher rating as detailed below.  However, as will also be discussed in further detail below, the Board is remanding the claim for an even higher rating. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the 2016 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing. In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his psychiatric disorder has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 
If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The Veteran's PTSD with chronic depressive disorder has been rated as 30 percent disabling since the filing of his claim, pursuant to DC 9411.  He seeks a higher rating.

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).   However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18  (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 
III.  Background & Analysis

Turning now to the relevant facts in this case, the evidence shows that the Veteran was referred to VA for a Primary Care Mental Health consultation in January 2011 due to depressive and PTSD symptoms, to include skin picking.  Impression was depressive disorder, rule-out PTSD.  According to a January 2011 VA addendum, the Veteran was noted to have had long-standing depressive symptoms, poor sleep, anhedonia, anxiety, sluggishness, increased isolative behavior, and cognitive dulling.  He lived alone, after having separated 6 years ago from his girlfriend of 31 years.  The Veteran relayed that in 2010 he was admitted to the hospital for one day due to a panic episode.

According to VA Psychiatry Notes dated in February 2011, May 2011, June 2011, July 2011, and January 2012, the Veteran had therapy sessions.   During these sessions, his mood was described as euthymic to mildly anxious.  His motor activity was either described as normal or anxious with mild "PMA."  He reported no increased benefit with prescribed medication.  He also reported ongoing anxiety, depression, and nail/skin picking.  He had normal speech and concentration and his orientation was intact.  His thought processes were linear and spontaneous.  Recent and remote memory was grossly intact.  Hallucinations and suicidal or homicidal ideations, plans or intent were not present.  He experienced insomnia and anhedonia.  His impulse was control was noted as good.  Axis I diagnoses included major depressive disorder (likely recurrent), chronic PTSD, relationship problem, history of opiate/Percocet abuse, and cannabis dependence.

In conjunction with the current claim, the Veteran was provided a VA mental health examination for compensation purposes in July 2011.  He complained of continued social withdrawal, depression, a loss of interest in hobbies and social activities, and being emotional distant in his personal relationship.  He thought frequently about his combat experiences, and had sleep difficulties with nightmares about Vietnam.  He loses his temper easily, avoids social interaction, and has had severe panic attacks.  He indicated that he had worked in the sheet metal industry until he injured his shoulder and elbow at the workplace in 2010.  When he did work, he had a long-standing reluctance to socialize with his co-workers.  

On examination, the examiner noted that the Veteran was casually dressed, appropriately groomed, and oriented in all spheres.  His mood was anxious and his affect was congruent.  His speech and thought processes were essentially unimpaired.  He spoke fluently with normal intonation, rhythm, and volume.  His thinking was linear and logical without signs of a formal thought disorder.  He denied any hallucinations or delusions.  Long and short-term recall was grossly intact.  His attention and concentration were adequate for examination purposes.  He had no obsessions or phobias that interfered with normal functioning.  He reported infrequent panic attacks without agoraphobia.  His sleep difficulties resulted in occasional daytime fatigue.  Judgment and insight were present.  Axis I diagnosis was PTSD and a GAF score of 55 was assigned.  The examiner also determined that the Veteran's depression, at least as likely as not, represented a progression of his PTSD.  The examiner felt that the Veteran's psychiatric disability resulted in an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily.
  
In July 2011 correspondence, a licensed care social worker (LCSW) associated with the Queens Vet Center indicated that the Veteran presented in February of the same year with complaints of insomnia, depressive thoughts, low self-esteem, and a depressed mood.  He had since participated in weekly individual therapy sessions and received treatment for dysthymic disorder.  The LCSW stated that he Veteran has had thoughts of his war trauma after he stopped working due to a job injury.  While the LCSW's focus of the Veteran's treatment was on his current life events and pressing problems, she was unable to rule-out a diagnosis of PTSD.

In January 2012, the Veteran was referred to Four Winds Hospital, a non-VA hospital, due to increased depression and suicidal ideation.  He reported severe sleep difficulties, sleeping only 4 hours a night and having nightmares.  He also complained of increased anxiety and depression in the past 7 months; a 40 pound weight loss and no appetite; a loss of interest; and feelings of hopelessness and helplessness.  His primary diagnoses upon discharge were PTSD and depressive disorder.  It was noted that his GAF score was 35 upon admission, and 45 upon discharge.

During his 2016 Board hearing, the Veteran testified as to the impact that his PTSD with depressive disorder has on his life.  He recalled that he served in the jungles of Vietnam for 11 to 12 months with a M60 and stated that as a result he now has sleep difficulties to include nightmares regarding his Vietnam experience.  He also stated that he now has panic attacks more often than not, as well as some problems with long-term memory and impulse control.

On review of all evidence, both lay and medical, the Board finds that a higher rating of 50 percent is warranted for the Veteran's PTSD with chronic depressive disorder from the beginning of the claim, as his psychiatric symptoms approximately result in occupational and social impairment with reduced reliability and productivity.  In this regard, the evidence demonstrates that his PTSD with chronic depressive disorder result in symptoms, to include as anxiety, intrusive thoughts and flashbacks of his Vietnam service, chronic sleep impairment to include nightmares, suicidal ideation, some impaired long-term memory impairment and impulse control, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  While some of these symptoms may overlap with the symptoms set forth in the criteria for a 70 percent rating, the Board emphasizes that the rating formula is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  Accordingly, when assessing all evidence, the Board resolves all doubt in the Veteran's favor and finds that his PTSD and chronic depressive symptoms approximate the criteria for a higher rating of 50 percent rating; to this extent, the increased rating claim is granted.

The issue of entitlement to an even higher rating for PTSD will be addressed in the remand section below.  Extraschedular and staged rating considerations will be deferred pending the additional development requested below.  
ORDER

Entitlement to a disability rating of 50 percent for PTSD with chronic depressive disorder is granted since the beginning of the claim, subject to the laws and regulations governing monetary regulations.

REMAND

The Veteran last underwent a VA mental health examination for compensation purposes in July 2011, five years ago.  Since then, he has testified that his disability has worsened in severity.  Although the record currently contains sufficient evidence to award the 50 percent rating assigned herein, the Board finds that an updated examination is necessary to ascertain the current disability picture and to determine whether an even higher rating is warranted.  The Board does not want the Veteran to have to wait for a final adjudication prior to getting an updated examination.  Accordingly, on remand, the Veteran should be provided a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the Board observes that the July 2011 VA examiner noted that the Veteran was "on disability."  To the extent that the Veteran is receiving disability benefits from the Social Security Administration (SSA), any associated records must be requested and obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records and any relevant private treatment records identified by the Veteran.
 
2.  Request, obtain, and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  Then, provide the Veteran with an additional VA mental health examination to determine the current extent and severity of his service-connected PTSD with chronic depressive disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

After examination of the Veteran and review of his claims file, the examiner is asked to:

(a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD with chronic depressive disorder, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

A current Global Assessment of Functioning (GAF) scale score should also be provided.

(b).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected PTSD with chronic depressive disorder.

A complete rationale should be provided for any opinion expressed and conclusion reached.
 
4.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claim of entitlement to an initial rating higher than 50 percent for PTSD with chronic depressive disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


